Kendall, J.

dissenting

The majority holds that despite the existence of a valid oral contract between Jackman and the decedent, in which Jackman worked for the decedent, uncompensated, for five (5) years in exchange for land, this contract is unenforceable, and Jackman is not entitled to any of the land that he was promised. Because I believe that the property at issue was sufficiently ascertainable to order specific performance, and because today’s holding works a gross injustice, I dissent.
This Court is bound by the lower court’s findings of fact if they are supported by substantial evidence in the record. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). As the Probate Court did not make any additional findings of fact in its April 23, 2003 Order, the findings of fact from the December 8, 1998 Memorandum Opinion are controlling.
1. Uncertainty as to the Boundaries of the Land Agreed Upon in the Contract
The Probate Court, after finding that Jackman had a valid claim of ownership over the land, reversed its decision, sua sponte, because it found that the size, location and description of the property at issue were unclear.
The Restatement (Second) of Contracts, § 362, comment, “b” provides:
Before concluding that the required certainty is lacking, however, a court will avail itself of all the usual aids in determining the scope of the agreement. . . . [I]f performance has begun by mutual consent, equitable relief may be appropriate with the court supplying the missing terms so as to assure the promisor all advantages he reasonable expected.
*498The majority states that Jackman failed to submit evidence that sufficiently defined and clarified the metes and bounds of the land orally agreed upon, (p.12-13). The drawing prepared by Jackman’s own surveyor was not considered by the majority because the survey had been conducted after Pitterson’s death. “As such, the hotly contested posthumous survey does little to aid in clarifying the boundaries of land agreed upon by Jackman and the decedent, during the decedent’s lifetime.” (p.12).
What the majority appears to overlook, however, is that an oral contract will rarely have extrinsic evidence as to the agreement between the parties. Since the contract was not in writing (thus making it an “oral” contract), the parties were unlikely to have “evidence” that outlined the land agreed upon. If the parties failed to put the contract in writing, it is unreasonable to expect that they would have hired a surveyor to survey the property that was the subject matter of the oral contract. The only way of assessing the terms of the oral contract was by the parties’ understanding of that contract. As the decedent could not testify about this matter, the Court is left to rely on Jackman’s understanding of the property contemplated by the oral contract.
The majority states that at trial Jackman was unable to specify the exact boundaries of the land. The transcript reveals, however, that Jackman was certain as to the boundaries of the property decedent promised him. He testified that the decedent had shown him the boundaries of what was to be his property, which were clearly marked with a fence, red flags and a post. (J.A. at 113, 139). He testified that the boundaries were clear, and that any surveyor could go onto the property and identify it. (J.A. at 113) Although Jackman did not know if the property consisted of ten (10) or eleven (11) acres (J.A. at 113, 140), that does not mean that the boundaries of the land were unclear or ambiguous. Pursuant to his understanding of the contract, he hired a surveyor to draw the property that was orally conveyed to him. “[A] description is adequate if it would enable a competent surveyor to find and identify the land with the aid only of the description itself and of proper extrinsic facts referred to in the agreement.” Wills v. Young, 255 F.2d 65, 67 (3d Cir. 1958). The majority’s insistence on further evidence, therefore, is not easily understood.
The majority states that “the trial court was unable to sufficiently ascertain the portion of property agreed upon.” (p. 12). The trial court, however, stated in its 1998 opinion that the boundary survey of the land *499was “adequate to represent the specific property claims brought by the Claimant”, and that issuance of a judgment based on the survey was possible. (J.A. at 15).
As such, I find that the land that was the subject of the contract was reasonably certain and sufficiently ascertainable to grant specific performance in this case. The majority’s insistence on further proof is unwarranted.
2. Equitable Considerations
The principles of equity are aimed at securing complete justice for the parties before the court. Porter v. Warner Holding Co., 328 U.S. 395, 398, 66 S. Ct. 1086, 1089, 90 L. Ed. 1332 (1946). “A court of equity has traditionally had the power to fashion any remedy deemed necessary and appropriate to do justice in a particular case.” United States v. Price, 688 F.2d 204, 211 (3d Cir. 1982) (citing Hecht Co. v. Bowles, 321 U.S. 321, 329, 64 S. Ct. 587, 591, 88 L. Ed. 754 (1944)).
In its December 8, 1998 Memorandum Opinion, the Probate Court found that “any remedy other than specific performance would be unjust.” (J.A. at 15). Five years later, however, the Court found that equitable relief in the form of specific performance was not available. A number of facts make the Court’s holding inequitable. Jackman moved onto the property at the decedent’s request. (J.A. at 4). He was not compensated for his services, (J.A. at 10), as there was an oral contract between the parties to perform services in exchange for land. (J.A. at 17). Numerous witnesses testified that the decedent had personally told them that he had given Jackman land. (J.A. at 12). Most importantly, Jackman constructed a permanent residence on the property, after the previous house had been destroyed by Hurricane Hugo, at his own expense, with the decedent’s knowledge and approval. (J.A. at 13). Jackman farmed the land, (J.A. at 15), and when his children were bom, he planted a fruit tree on this land to represent each of them, burying their navel strings beneath the trees. (J.A. at 14 n. 9). He testified that he would not have performed this action had there been no agreement for the land with the decedent. Id. The Court found that it was the decedent’s intention to honor the oral land contract (J.A. at 14) because of the close bond which existed between him and Jackman. (J.A. at 10). Moreover, the decedent had made gifts of real property on at least three different occasions to individuals who were not members of his family. Two of them were employees who had received *500land in return for their services. (J.A. at 9-10). The Court also found that Jackman had acted in reliance on this oral contract, and that such reliance was reasonable. (J.A. at 14).
Jackman’s actions — specifically building a house at his own expense and planting fruit trees for each of his children — were actions a man would typically take on property that he owned, not on property that was temporarily in his possession.
The Restatement (Second) of Contracts § 129 provides for the enforcement of a contract for the transfer of an interest in land, notwithstanding failure to comply with the Statute of Frauds, when the “party seeking enforcement, in reasonable reliance on the contract and on the continuing assent of the party against whom enforcement is sought, has so changed his position that injustice can be avoided only by specific enforcement.” Comment “a” of section 129 states: “Enforcement has . . . been justified on the ground that repudiation after ‘part performance’ amounts to a virtual fraud.”
In Glass v. Kirkland, 29 F.3d 1266, 1268 (8th Cir. 1994), the Court found that despite the strict terms of the statute of frauds, “equity will enforce an oral contract to convey real estate where one party has partially performed or has done other acts in reliance on the contract and thereby has changed position so materially that to invoke the statute would constitute a gross injustice.”
Here, denial of Jackman’s ownership interest in the land amounts to a virtual fraud. After the Court’s finding that the oral contract was valid, and that Jackman had moved onto the land, improved the land, built a permanent residence on the land, and performed services for the decedent for five years with no compensation, all in reliance on the decedent’s promise, I fail to see how the principles of equity are being met in this case.
3. Probate Court’s Denial of Stay was an Abuse of Discretion
On June 29, 2004, Jackman moved to stay the eviction proceedings pending appeal. The court denied the Motion, and Jackman and his family were evicted on September 27, 2004.
In determining whether to grant a stay, the Court must balance four factors: (1) whether there is a strong likelihood of success on the merits of the appeal; (2) whether the movant will suffer irreparable harm if the *501stay is not granted; (3) whether a stay will impose substantial harm on the other interested parties; and (4) whether a stay is in the public interest. Government Guarantee Fund v. Hyatt Corp., 34 V.I. 274, 278, 167 F.R.D. 399 (D.V.I. 1997) (citing Territorial Court of the Virgin Islands v. Richards, 674 F.Supp. 180, 181 (D.V.I. 1987)).
a. Success on the Merits
As discussed above, Jackman has a meritorious claim, and the Probate Court erred in denying him equitable relief. Also, since the Probate Court had previously found in Jackman’s favor, the court should have determined that there was a strong likelihood of success on the merits.
b. Irreparable Harm
Jackman clearly suffered irreparable harm by the Court’s failure to grant a stay, as he and his family were evicted from their house, and the house was subsequently demolished.
c. Harm to Non-Moving Party
The granting of a stay would not have harmed the Estate, as Jackman had occupied the property in question for the past nineteen (19) years, with the decedent’s consent, and there were no new facts that necessitated his prompt eviction.
d. Public Interest
The public interest also favored the granting of a stay pending determination of the case on appeal, as Jackman is now unable to recover the loss he incurred from any source.
All four factors, therefore, supported the granting of a stay pending appeal, thus the Probate Court’s failure to grant the stay was an abuse of discretion.
4. Probate Court’s Sua Sponte Reversal was not Justified
By Order dated April 23, 2003, the Probate Court reversed its 1998 opinion and found that it was extremely unclear which particular parcel of land Jackman was entitled to, as neither the size, location, nor description of the land had been provided to the Court “in a sufficiently clear manner as to even allow for its invocation of equitable powers.” (J.A. at 485). The majority found persuasive the fact that the same Court which had issued *502the December 1998 opinion later reversed what it believed was a wrong decision. What the majority does not address, however, is the Court’s failure to give its reasons for the “about-face.” Indeed, it is significant that the same Court which authored a lengthy 16 page “Memorandum Opinion” finding that Jackman had a valid claim of ownership to the property would decide, five years later, that the contract could not be enforced, in a three-page Order lacking additional findings of fact. Also absent is any explanation for why the boundary survey of the land, which the judge found to be “adequate to represent the specific property claims” in 1998, failed to be sufficient in 2003. Rather than being persuasive, I find troubling the conspicuous absence of any additional factual findings or justification for the Court’s “change of heart.”
5. Conclusion
Jackman worked for the decedent for five years, without receiving compensation, but with the mutual understanding that he would receive land in exchange for his services. The Probate Court acknowledged that this was a valid oral contract, but denied Jackman the property that he worked for, and denied a stay of the eviction proceedings. The stay would have cost the Estate little, if anything. For Jackman, however, denial of the stay resulted in the eviction of him and his family from the property they had lived on and improved for the past nineteen (19) years, as well as the demolition of the house that he had constructed himself. Now this Court holds that there was nothing improper about the Probate Court’s decision. Because I cannot find that justice has been served in this case, I respectfully dissent.